Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/02/2022 has been entered. Claims 1 and 5-10 remain pending in the application. Applicant's amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 05/31/2022.

Drawings
The amended drawing filed on 08/02/2022 is objected to because the bottom portion 132b and fuel injection hole 133A disclosed in Specification, Reference Signs List was not shown in the Fig. 6. 

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities: 
Regarding claim 1, in ll. 8-10, the recitation “a plurality of fuel injection holes for injecting a fuel from the fuel plenum into the interior of the mixing tube, the plurality of fuel injection holes being disposed on the plurality of nozzle members, respectively” is believed to be in error for - - a plurality of fuel injection holes for injecting a fuel from the fuel plenum into the interior of the mixing tube, each of the plurality of fuel injection holes being disposed on a respective one of the plurality of nozzle members, 
Regarding claim 6, in ll. 2-3, the recitation “in a cross-section in the axial direction of the mixing tube, the central axis of each of the plurality of fuel injection holes is oblique relative to the radial direction of the mixing tube” is believed to be in error for - - in [[a]] an axial cross-section 
Regarding claim 8, in ll. 2-4, the recitation “wherein the mixing tube is one of a plurality of mixing tubes, and wherein the plurality of the mixing tubes is disposed so as to extend inside one the fuel plenum” is believed to be in error for - - wherein the mixing tube is one of a plurality of mixing tubes, and wherein the plurality of [[the]] mixing tubes is disposed so as to extend inside the fuel plenum - -
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, in ll. 11-14, the recitation “when the mixing tube is viewed from an axial direction of the mixing tube, a central axis of each of the plurality of fuel injection holes is oblique relative to a radial direction of the mixing tube toward a same direction in a circumferential direction of the mixing tube” is unclear whether 
i) when viewing an axial cross-section of the mixing tube (same view as Fig. 6), a central axis of each of the plurality of fuel injection holes is oblique relative to a radial direction of the mixing tube, or 
ii) when viewing a radial cross-section of the mixing tube (same view as Fig. 7), a central axis of each of the plurality of fuel injection holes is oblique toward a same circumferential direction of the mixing tube. 
The above interpretations further arise vagueness, because radial obliquity in the circumferential direction can only be seen in the radial cross-section, and radial obliquity can only be seen in the axial cross-section. 
For examination purposes, the recitation was interpreted as, when viewing a radial cross-section of the mixing tube from an upstream end facing the upstream plate (same view as Fig. 7), a central axis of each of the plurality of fuel injection holes is oblique in a circumferential direction of the mixing tube. 


Regarding claim 5, 
on l. 1, the recitation “wherein the mixing tube is one of a plurality of mixing tubes” is unclear whether a plurality of mixing tubs have the same feature that the mixing tube claimed in cl. 1, such as extending inside a fuel plenum and having an interior configured to be supplied with an air.  For examination purpose, the recitation is interpreted as wherein the mixing tube includes a plurality of mixing tubes. 
The recitation further arises vagueness regarding the depositing relation, be it:
i) each of the plurality of nozzle members claimed in cl. 1 is disposed axially upstream of a respective one of the plurality of nozzle members claimed in cl. 5, or 
ii) each of the plurality of nozzle members claimed in cl. 1 is disposed axially upstream of each one of the plurality of nozzle members claimed in cl. 5.
For examination purpose, the recitation is interpreted as each of the plurality of nozzle members claimed in cl. 1 disposed axially upstream of a respective one of the plurality of mixing tubes claimed in cl. 5.
on ll. 3-4, the recitation “wherein each of the plurality of nozzle members includes a plurality of the fuel injection holes configured to inject the fuel into the plurality of mixing tubes, respectively” is unclear whether “a plurality of the fuel injection holes” is the same plurality of fuel injection holes claimed in cl. 1, l. 8. For examination purpose, the recitation is interpreted as each of the plurality of fuel injection holes being disposed on a respective one of the plurality of nozzle members (see claim interpretation in claim objection) includes multiple fuel injection holes. 
on l. 4, the recitation “a plurality of the fuel injection holes configured to inject the fuel into the plurality of mixing tubes, respectively” is unclear whether 
i) each of the multiple fuel injection holes is configured to inject the fuel into each one of the plurality of mixing tubes (not support by 112a), or 
ii) each of the multiple fuel injection holes is configured to inject the fuel into a respective one of the plurality of mixing tubes.
For examination purpose, the recitation was interpreted as each of the multiple fuel injection holes is configured to inject the fuel into respective one of the plurality of mixing tubes.
 
Regarding claim 8, in l. 2, the recitation “wherein the mixing tube is one of a plurality of mixing tubes” is unclear whether a plurality of mixing tubs have the same feature that the mixing tube claimed in cl. 1, such as extending inside a fuel plenum and having an interior configured to be supplied with an air.  For examination purpose, the recitation is interpreted as wherein the mixing tube includes a plurality of mixing tubes. 
The recitation further arise vagueness regarding the depositing relation, be it:
i) each one of the plurality of nozzle members claimed in cl. 1 are disposed axially upstream of a respective one of the plurality of nozzle members claimed in cl. 8, or 
ii) each one of the plurality of nozzle members claimed in cl. 1 are disposed axially upstream of each one of the plurality of nozzle members claimed in cl. 8. 
For examination purpose, the recitation is interpreted as each of the plurality of nozzle members claimed in cl. 1 disposed axially upstream of a respective one of the plurality of mixing tubes claimed in cl. 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm (20140157779) in view of Zuo (20110197587) and Golladay (6623267). 

Uhm teaches the invention as claimed: a burner (cap shield 62 and end cap 56), comprising: 
a mixing tube (52) extending inside a fuel plenum (a lower fuel plenum, 102) and having an interior (annotated Fig. 7) configured to be supplied with an air (compressed working fluid 18); 
an upstream plate (98) and a downstream plate (60) defining the fuel plenum; 
an upper fuel plenum (100) defined by a surface (58) and the upstream plate (98) so as to be at least partially disposed axially upstream (Fig. 7) of the mixing tube (52), the upper fuel plenum forming an upstream space (annotated Fig. 7) communicating with (via 106) the fuel plenum (102)
a plurality of fuel injection holes (108s) for injecting a fuel (22) from the fuel plenum (102) into the interior (annotated Fig. 7) of the mixing tube (52), 
wherein, when the mixing tube is viewed from an axial direction (a radial cross-section facing the upstream plate 98) of the mixing tube (annotated Fig. 7), a central axis (annotated Fig. 7) of each of the plurality of fuel injection holes (108) is oblique relative to a radial direction of the mixing tube toward a circumferential direction (fuel port 108 may be angled radially, axially, and/or azimuthally, [0032]) of the mixing tube (52). ) (also see claim interpretation in 112b rejection above).
wherein each of the plurality of fuel injection holes (108) is disposed axially upstream (left side) of the upstream plate (98).

    PNG
    media_image1.png
    749
    781
    media_image1.png
    Greyscale

	Uhm does not teach the upper fuel plenum comprising a plurality of nozzle members that each define an upstream space; the plurality of fuel injection holes being disposed on the plurality of nozzle members, respectively; and the fuel injection holes being oblique relative to the same circumferential direction.
	However, Zuo teaches a plurality of nozzle member (annotated Fig. 4) disposed in a fuel plenum (408) and at least partially disposed axially upstream of the mixing tube (annotated Fig. 4), the plurality of nozzle member (annotated Fig. 4) each forming an upstream space (annotated Fig. 4) communicating with the fuel plenum (408), and each of a plurality of fuel injection holes (406) being disposed on the plurality of nozzle members respectively (annotated Fig. 4, also see claim interpretation in claim objection above) to inject fuel into the mixing tube (annotated Fig 4). 

    PNG
    media_image2.png
    739
    1080
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to provide Uhm with Zuo's placing such a plurality of nozzle members in the upper fuel plenum (Uhm, 100 and Zuo, 408), wherein each of the plurality of nozzle members (Zuo, annotated Fig. 4) forms an upstream space (Zuo, annotated Fig. 4) communicating with the fuel plenum (Uhm, 100 and 102) and each of the plurality of fuel injection holes (Zuo, 406) being disposed on each of the plurality of nozzle members (Zuo, annotated Fig. 4) injects a fuel (Uhm, 22) into the mixing tubes (Uhm, 52) because such nozzle members reduce the diameter of the mixing tube from x to x' (Zuo Fig. 6) to facilitate reducing the potential for flame-holding in the region where the fuel enters and begins to mix with the air by increasing the air velocity (Zuo [0026, top half]), thus the higher velocity flow of the air in the entry region of fuel acts to reduce the possibility of the fuel combusting in the mixing tubes (Zuo [0026, top half]).
	Uhm in view of Zuo does not teach the plurality of fuel injection holes being oblique in the same circumferential direction.
	However, Golladay teaches a burner with at least one mixing tube (title) extending inside a fuel plenum (18) and fuel injection holes (20s) to inject fuel from the fuel plenum (18) into the mixing tubes (40), wherein when viewing in a radial cross-section (Fig. 2) of the mixing tube (40), a central axis of each of the fuel injection holes (20s, Fig 2) is oblique in a same circumferential direction (Fig. 2, tangentially angled, col. 2, ll. 64-65, also see claim interpretation in 112b rejection above).
	It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to provide Uhm in view of Zuo with Golladay's central axis of each of the plurality of fuel injection holes oblique in a same circumferential direction of the mixing tube (Golladay, Fig. 2, tangentially angled, col. 2, ll. 64-65) to impart a swirl to the air (Uhm, compressed working fluid, 18) flowing through the mixing tube (Uhm, 52) and enhance mixing of fuel (Uhm, 22) and air (Uhm, compressed working fluid, 18), which allows the gas/air mix to burn more efficiently thereby decreasing the gas usage and increasing efficiency (Golladay, Col. 3, II. 45-50).

	Regarding claim 5, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein the mixing tube (52) is one of a plurality of mixing tubes (52s, Fig. 7).
	Uhm in view of Zuo and Golladay discussed so far does not teach wherein each of the plurality of nozzle members includes a plurality of the fuel injection holes configured to inject the fuel into the plurality mixing tubes, respectively. 
	However, Zuo further teaches each of the plurality of nozzle members (annotated Fig. 4) is disposed axially upstream of each of the plurality of mixing tubes (annotated Fig. 4), each of the plurality of fuel injection holes (406) being disposed on each of the plurality of nozzle members (annotated Fig. 4) includes multiple fuel injection holes (two 406s in each nozzle member in Fig. 4), and each of the multiple fuel injection holes (406s disposed on the same nozzle member) is configured to inject the fuel into one of the plurality of mixing tubes (two 406s in each nozzle member injects fuel into two different mixing tubes, annotated Fig. 4) (also see claim interpretation in 112b rejection above).

    PNG
    media_image3.png
    683
    1080
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to provide Uhm in view of Zuo and Golladay with Zuo's further teaching of placing such a plurality of nozzle members in the upper fuel plenum (Uhm, 100 and Zuo, 408), wherein each of the plurality of fuel injection holes (Zuo, 406) being disposed on each of the plurality of nozzle members (Zuo, annotated Fig. 4) includes multiple fuel injection holes (Zuo, two 406s in each nozzle member in annotated Fig. 4), and each of the multiple fuel injection holes (Zuo, 406s disposed on the same nozzle member) is configured to inject the fuel (Uhm, 22) into one of the plurality of mixing tubes (Zuo, two 406s in each nozzle member injects fuel into two different mixing tubes, annotated Fig. 4; Uhm, 52s adjacent to the same upper fuel plenum 100) for the same reason discussed in cl. 1. 

	Regarding claim 6, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches in a cross-section in the axial direction (an axial cross-section as Fig. 7, see claim interpretation in claim objection above) of the mixing tube (52), the central axis of each of the plurality of fuel injection holes (annotated Fig. 7) is oblique relative to the radial direction of the mixing tube. (annotated Fig. 7, toward downstream, also see claim interpretation in 112b rejection above).

	Regarding claim 7, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein the mixing tube (52) is disposed so as to penetrate (Fig. 7) the upstream plate (98) and the downstream plate (60). 

	Regarding claim 8, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein the mixing tube (52) is one of a plurality of mixing tubes (52s), and wherein the plurality of the mixing tubes (52s) is disposed so as to extend (Fig. 7) inside the fuel plenum (102).
	
	Regarding claim 9, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches a combustor (20), comprising the burner (cap shield 62 and end cap 56) and a combustion liner (50) disposed downstream of the burner (cap shield 62 and end cap 56).

	Regarding claim 10, Uhm in view of Zuo and Golladay teaches the invention as claimed and as discussed above. Uhm further teaches a gas turbine (Fig. 1), comprising the combustor (20).

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered.
With respect to Applicant’s argument of Objection to the Drawing in p. 6,
the argument about the axis P in Fig. 4 is persuasive. The Objection to Fig. 4 has been withdrawn.
the amended in replacement Fig. 6 about the upstream plate 111 has overcome the objection previously set forth in the Non-Final Office Action mailed on 05/31/2022.
the replacement Fig. 6 is entered and a new objection to the replacement Fig. 6 has been made in Drawing Objection section above.
With respect to Applicant’s argument of 112b Rejection in p. 7, new 112b rejections to the amended claims have been made in 112b rejection section above.
With respect to Applicant’s argument of 103 Rejection in p. 7-9, 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the plurality of fuel injection holes being disposed on the plurality of nozzle members, respectively, and with each of the plurality of fuel injection holes being disposed axially upstream of the upstream plate in p. 9, para. 2) is not recited in the rejected claim(s) previously set forth in the Non-Final Office Action mailed on 05/31/2022. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, Applicant’s arguments with respect to the amended claim 1 and its dependents have been considered but are moot because the arguments do not apply to the new reference and the new combination of references being used in the current Office Action, necessitated by amendment – that changed the scope of the claim, beyond canceling claims 2-4 and incorporating them into claim 1. However, to the extent possible, Applicant’s arguments have been addressed above, at the appropriate sections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741